Citation Nr: 1233358	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for acid reflux or gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.

2.  Entitlement to service connection for high cholesterol, to include as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

4.  Entitlement to service connection for high blood pressure, to include as due to herbicide exposure.

5.  Entitlement to service connection for kidney disease, to include as due to herbicide exposure.

6.  Entitlement to service connection for a thyroid disorder, to include as due to herbicide exposure.

7.  Entitlement to service connection for gout, to include as due to herbicide exposure.

8.  Entitlement to service connection for lower back disability (claimed as lower back pain).

9.  Entitlement to service connection for right shoulder disability (claimed as right shoulder pain).


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970.  He served in the Republic of Vietnam and received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for high blood pressure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and thus is presumed to have been exposed to herbicide agents (to include Agent Orange) during service.

2.  The Veteran's currently diagnosed acid reflux disease or GERD did not originate in service, and is not due to an event or incident of service, including his exposure to herbicides.

3.  Hyperlipidemia and high cholesterol are laboratory findings and not a disease or disability under VA law and regulations, nor does the Veteran have a current disease or disability manifested by or associated with hyperlipidemia or high cholesterol which is shown to be of service origin. 

4.  The Veteran's currently diagnosed erectile dysfunction did not originate in service, and is not due to an event or incident of service, including his exposure to herbicides.

5.  The Veteran's currently diagnosed kidney disease did not originate in service or until years thereafter, and is not due to an event or incident of service, including his exposure to herbicides.

6.  The Veteran's currently diagnosed thyroid disorder did not originate in service, and is not due to an event or incident of service, including his exposure to herbicides.

7.  The Veteran's currently diagnosed gout did not originate in service, and is not due to an event or incident of service, including his exposure to herbicides.

8.  The Veteran's currently diagnosed lower back disability (claimed as lower back pain) did not originate in service or until years thereafter, and is not due to an event or incident of service.

9.  The Veteran's currently diagnosed right shoulder disability (claimed as right shoulder pain) did not originate in service or until years thereafter, and is not due to an event or incident of service.


CONCLUSIONS OF LAW

1.  The Veteran does not have acid reflux disease or GERD that was incurred in or aggravated by service, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  High cholesterol or hyperlipidemia is not a disability that is the result of disease or injury incurred in or aggravated by active military service, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

3.  The Veteran does not have erectile dysfunction that was incurred in or aggravated by service, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1113, 1116, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

4.  The Veteran does not have kidney disease that was incurred in or aggravated by service, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1113, 1116, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 

5.  The Veteran does not have a thyroid condition that was incurred in or aggravated by service, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1113, 1116, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

6.  The Veteran does not have gout that was incurred in or aggravated by service, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1113, 1116, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 

7.  The Veteran does not have lower back disability (claimed as lower back pain) that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 

8.  The Veteran does not have right shoulder disability (claimed as right shoulder pain) that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA compliant notice on these claims by a letter dated in December 2008.  With regard to content, the letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate these claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter prior to the initial adjudication of the Veteran's claims.

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2011).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records and post-service treatment records.  

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's acid reflux, high cholesterol, erectile dysfunction, kidney disease, thyroid condition, gout, lower back disability, or right shoulder disability claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

With respect to the referenced issues, the standards of McLendon are not met.  Service treatment records (STRs) do not reflect treatment for the above cited conditions in service.  Equally as important, the Veteran has never alleged in-service treatment or alleged that the disorders were manifest within a year of service.  For this reason, the provisions of 38 U.S.C.A. § 1154(b) do not serve to establish the presence of an event, injury, or disease in service.  Consequently, there is no evidence establishing that an event, injury, or disease occurred in service or establishing manifestation of the disease within a presumptive period.  Although the Veteran is presumed to have been exposed to herbicides, as discussed later, none of his claimed disabilities have been associated with herbicide exposure through scientific studies; at this point, his herbicide exposure is not a relevant "event" or "injury" for the purpose of 38 C.F.R. § 3.159.  Further, there is neither evidence indicating that current conditions may be linked to service, nor any credible lay evidence of continuity of symptomatology of the conditions since service.  In fact, there is no lay allegation of continuity of symptoms.  The Veteran instead maintains that the disorders at issue first manifested years after service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  Neither is present here.  In this regard, the Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). 

Consequently, the Board finds that a VA examination or opinion with respect to the referenced issues is not necessary.  Overall, the Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

For certain chronic disorders, such as arthritis and cardiovascular-renal disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 3.309 (2011). 

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Id. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  The term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis or any other condition that does not qualify with the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note (3)(2011).  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii)(2011), the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010); Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  77 Fed. Reg. 47,924 (Aug. 10, 2012).  Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In this regard, as noted earlier, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) 

Generally, in order to prove "direct" service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.
 
For injuries alleged to have occurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this decision, the Board has considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011). 

Service Connection 

At the outset, the Board notes that the Veteran's service personnel records show that he received the Combat Action Ribbon.  As such, he is presumed to have served in combat and, thus, is entitled to the presumption of in-service incurrence or aggravation under 38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The Veteran served in the Republic of Vietnam during the Vietnam era.  Exposure to herbicides, including Agent Orange, is presumed.  

The Veteran's service treatment records do not show treatment findings or diagnoses of acid reflux disease or GERD, high cholesterol, erectile dysfunction, kidney disease, a thyroid condition, gout, lower back disability, or right shoulder disability.  The March 1970 separation examination shows normal clinical evaluation of the endocrine system; genitourinary system; spine, other musculoskeletal; feet; lower extremities; and skin, lymphatics.  Urinalysis was noted as negative.

Treatment records from MS Baptist Medical Center for the period 2004 to 2007; and the Premier Medical Group for the period 1974 to 2008 were reviewed.

Medical records from Premier Medical Group show that the Veteran was seen in January 1974 after a hospitalization for new onset and diagnosis of Bright's disease.  He had swelling in his legs and a large amount of albumin in his urine.  He was diagnosed with glomerulonephritis with nephrosis.  The Veteran was treated with a low salt diet and oral steroids.  Records dated in 1993 show the Veteran had high cholesterol levels.  In February 1986, the Veteran was hospitalized for his kidney condition.  Treatment records from Premier Medical Group also show that the Veteran was diagnosed with new onset hypothyroidism while hospitalized for his kidney condition in February 1986.  The Veteran was started on synthroid for thyroid replacement therapy.  September 2008 treatment records show continued treatment for hypothyroidism.  An October 1999 physical examination noted the Veteran was diagnosed with his kidney condition while in his 20s and had significant proteinuria.  He was treated with Prednisone and had his blood pressure controlled and basically had resolution of his symptoms at the present time.  Kidney function was noted as good.  A September 2008 treatment record notes the Veteran's history of glomerulonephritis, nephritic syndrome with stable renal function.   

Treatment records from Premier Medical Group also showed complaints of erectile dysfunction in December 1990.  Treatment records dated in October 2002 note that the Veteran had a history of gastroesophageal reflux disease.  The Veteran was taking Nexium.

Treatment records from Premier Medical Group document complaints of low back pain in June 2005.  X-rays revealed mild degenerative changes of the L4-5 level.  An MRI in November 2006 showed multilevel degenerative changes and discection at the L4-5 level.

Treatment records from MS Baptist Medical Center and the Premier Medical Group show diagnosis and treatment for gout starting in 1987.  The Veteran has continued to take Allopurinol.  Treatment records dated in June 2004 show that the Veteran was seen for his right shoulder after an injury while doing yard work.  X-rays were taken and he was diagnosed with a shoulder strain with minimal arthritic changes.  The Veteran was prescribed Prednisone for inflammation.  

In the Veteran's January 2010 substantive appeal, he stated he had no knowledge that the illnesses at issue occurred during the time of active duty, but that he believed they existed today as a result of his active duty.  He noted that the level of stress both mental and physical, the environmental exposure experienced while serving as a Marine in Vietnam were direct causes of his future medical conditions.  

In light of the foregoing, it is clear that the presumptive provisions of 38 U.S.C.A. § 3.309(e) are inapplicable to this case and do not serve to establish service connection for the claimed conditions.  Simply put, acid reflux disease or GERD, high cholesterol, erectile dysfunction, kidney disease, and thyroid disorders are not diseases that VA has determined are associated with exposure to herbicides.  As a result, if service connection is to be granted, it must be done on the basis of evidence establishing direct causation.  See Combee, supra.

The Veteran does not contend, nor does the evidence otherwise suggest, that his acid reflux or GERD, high cholesterol, erectile dysfunction, kidney disease, thyroid condition, gout, lower back disability, or right shoulder disability were incurred or aggravated on the battlefield or otherwise in service.  He has not at any point suggested that any of the claimed disorders originated or manifested prior to 1974 (several years after service).  Consequently, the Board finds that the 38 U.S.C.A. § 1154(b) presumption, while generally applicable to claims brought by combat-decorated Veterans, is not pertinent to the specific issues on appeal. 

There is no dispute the Veteran has current disorders of acid reflux or GERD, erectile dysfunction, kidney disease, a thyroid condition, gout, lower back disability, or right shoulder disability, inasmuch as the post service medical evidence documents have diagnoses of these conditions.  The post-service evidence also shows he has elevated cholesterol.  Having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against service connection for acid reflux or GERD, high cholesterol, erectile dysfunction, kidney disease, a thyroid condition, gout, lower back pain, or right shoulder pain.  These conditions are not shown in service, and the current diagnoses are not attributable to service.  

Turning first to the issue involving high cholesterol, the Board finds that service connection for the condition classified as high cholesterol must be denied.  While post-service medical records suggest that the appellant may have been diagnosed as suffering from high cholesterol or hyperlipidemia, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself"). 

Despite the diagnosis of high cholesterol, it is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  The Board has reviewed the evidence of record thoroughly, but finds that it does not establish or even suggest that the Veteran's high cholesterol is instead a manifestation of, or that it is associated with, an underlying pathologic process that itself is a disability.  Accordingly, because the appellant does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim, and service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Turning to the other matters at issue, although the Board accepts that the Veteran is competent to report symptoms in certain circumstances, Layno supra, at 469, he does not contend that his acid reflux disease or GERD, erectile dysfunction, kidney disease, thyroid condition, gout, lower back disability, or right shoulder disability originated during service.  As noted above, in his January 2010 statement, the Veteran indicated that he had no knowledge that these illnesses occurred during the time of active duty.  This, coupled with the absence of treatment for acid reflux disease or GERD, erectile dysfunction, kidney disease, a thyroid condition, gout, lower back disability, and right shoulder disability for many years after separation from service further weighs against the claim.  The Board notes that there is more than a mere silent record, but rather that treatment records dating to 1974 are silent for any mention of the Veteran's claimed disorders (except for kidney disease) until a decade or more after service.  As to kidney disease, that first manifested in 1974, and the Veteran does not contend otherwise.  The absence of any complaints or findings for many years, despite the availability of medical treatment, is probative evidence that the disorders first manifested many years after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  Indeed, the Veteran does not assert that he experienced the symptomatology now claimed while in service, or during the majority of the period after service.  

In this case, the only evidence supportive of a link between the disorders at issue and service consists of the Veteran's own statements that the disorders are due to service, including to herbicide exposure.  There is no indication that the Veteran has any education, training, or experience in medical matters.  Although in some circumstances, a layperson is competent to offer an etiological opinion, see Davidson, supra, the Board finds that determining the origin of the disorders at issue, and especially with respect to determining the effect of herbicides on the disorders, is clearly far outside the realm of lay expertise.  This is particularly true given the absence of any findings in service, and the lengthy period of time after service.

The Board consequently finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for acid reflux disease or GERD, high cholesterol, erectile dysfunction, kidney disease, a thyroid condition, gout, lower back disability, and right shoulder disability.  Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claims must be denied. 


ORDER

Entitlement to service connection for acid reflux disease or GERD, to include exposure to herbicides, is denied.

Entitlement to service connection for a disability manifested by high cholesterol, to include exposure to herbicides, is denied.

Entitlement to service connection for erectile dysfunction, to include exposure to herbicides, is denied.

Entitlement to service connection for kidney disease, to include exposure to herbicides, is denied.

Entitlement to service connection for a thyroid condition, to include exposure to herbicides, is denied.

Entitlement to service connection for gout, to include exposure to herbicides, is denied.

Entitlement to service connection for lower back disability (claimed as lower back pain) is denied.

Entitlement to service connection for right shoulder disability (claimed as right shoulder pain) is denied.


REMAND

Service treatment records show elevated blood pressure readings on the induction examination dated in January 1968.  Blood pressure readings were noted as 169/80 and 160/80.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (defining hypertension as diastolic blood pressure predominantly 90mm. or greater, and isolated systolic hypertension as systolic blood pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  On his Report of Medical History dated January 1968, the Veteran reported "high or low blood pressure".  He also noted that he was treated for high blood pressure by a physician and had previously been rejected for military service because of his high blood pressure.  On the Report of Medical History, the physician noted no unusual childhood diseases, documented history of high blood pressure with treatment by local medical doctor, otherwise in good health.  The Veteran's March 1970 separation examination noted blood pressure reading of 120/68 with clinical evaluation of normal vascular system.

Treatment records from Premier Medical Group show treatment for hypertension with Serpasil in 1976.  Treatment records show that the Veteran continues to take anti-hypertensive medications.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence both that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096. 

Here, the Veteran acknowledged that he had hypertension prior to service and, in fact, this was noted at examination for service entrance by history.  The Veteran thus is not entitled to the presumption of soundness.  What remains at issue is whether there is evidence that preexisting hypertension was aggravated by events that occurred during the Veteran's service.  

Without further clarification, the Board is without medical expertise to determine whether the Veteran's hypertension was aggravated in service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination with an appropriate specialist to assess his hypertension.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

For purposes of this remand, the Board has determined that hypertension was noted at service entrance, and therefore preexisted the Veteran's service entrance.  Therefore, the examiner is asked to provide an opinion responding to the following questions:

A.  Did the Veteran's preexisting hypertension permanently increase in severity during service?

B.  If there was a permanent increase in his preexisting hypertension, then was the permanent increase in severity clearly and unmistakably due to the natural progression of the disability?

The examiner must review and discuss the Veteran's service treatment records, post service treatment records, and any other relevant information when providing his or her opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, readjudicate the claim.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


